Martin, J.

delivered the opinion of the court.
*209The plaintiff claims the one-half of the value of a partition ■wall, built by his vendor, one half upon his own ground and the other on the defendants’ testator, the wall having been used and builtiipon by the latter.
The general issue was pleaded, and one hundred dollars were claimed in re-convention by the executors, for the price of a wall, the property of the testator, which the plaintiff pulled down. ,
There was judgment for the plaintiff, and a judgment of non-suit on the defendant’s claim in re-convention; the court being of opinion, there was no proof of the value of the demolished wall, and expressing a doubt as to the defendants’ right of recovery upon a trespass committed by the plaintiff’s vendor.
The defendants appealed.
We think the first judge did not efr, had the appellee prayed to have the judgment final, we would have considered whether the claim against him could be sustained, and whether a judgment of non-suit be proper in such circumstances.
■It is, therefore, ordered, adjudged and deccred, that the judgment be affirmed with costs.